UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-1367



In Re: JAMES M. MILLEAGE; BONNIE I. MILLEAGE,

                                                          Petitioners.




                 On Petition for Writ of Mandamus.
                         (CA-97-2875-0-19)


Submitted:   June 20, 2001                     Decided:   July 5, 2001


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stephen David    Schusterman,   Rock   Hill,   South   Carolina,   for
Petitioners.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James M. Milleage and Bonnie I. Milleage have filed a petition

for a writ of mandamus seeking an order from this court directing

the district court to vacate its June 1, 2000, order granting

relief to Branch Banking and Trust, Inc. (BB&T).      Mandamus is a

drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).

Mandamus relief is available only when there are no other means by

which the relief sought could be granted, In re Beard, 811 F.2d

818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal.    In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).    The party seeking mandamus relief carries the heavy burden

of showing that he has no other adequate means to attain the relief

he desires and that his right to such relief is clear and indis-

putable.    Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).    The Milleages have not made such a showing.

     Accordingly, we deny mandamus relief.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                  2